People v Lithgow (2019 NY Slip Op 02796)





People v Lithgow


2019 NY Slip Op 02796


Decided on April 11, 2019


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 11, 2019

Acosta, P.J., Manzanet-Daniels, Tom, Oing, JJ.


8984 1225/13

[*1]The People of the State of New York, Respondent,
vBismark Lithgow, Defendant-Appellant.


Seymour W. James, Jr., The Legal Aid Society, New York (Ellen Dille of counsel), for appellant.
Bismark Lithgow, appellant pro se.
Cyrus R. Vance, Jr., District Attorney, New York (Alexander Michaels of counsel), for respondent.

Judgment, Supreme Court, New York County (Laura A. Ward, J.), rendered April 1, 2015, convicting defendant, after a jury trial, of murder in the second degree, and sentencing him to a term of 21 years to life, unanimously affirmed.
Defendant did not preserve his challenges to the prosecutor's summation, and we decline to review them in the interest of justice. As an alternative holding, we find no basis for reversal. To the extent that parts of the summation contained misstatements of law, "any prejudice was avoided by the court's charge, which the jury is presumed to have followed" (People v Ramos, 162 AD3d 453, 454 [1st Dept 2018]).
The other comments challenged by defendant on appeal were generally responsive to defense counsel's attacks on the credibility of prosecution witnesses, and to the extent that a few isolated comments crossed the line of propriety and thus constituted error, there was no pattern of inflammatory remarks, nor any conduct so egregious as to warrant reversal (see People v D'Alessandro, 184 AD2d 114, 118-120 [1st Dept 1992], lv denied 81 NY2d 884 [1993]).
We perceive no basis for reducing the sentence.
We have considered the arguments raised in defendant's pro se supplemental brief and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: APRIL 11, 2019
CLERK